Filed 12/2/15 P. v. Alexander CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042099
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1115534)

         v.

DALE ERVIN ALEXANDER,

         Defendant and Appellant.



         Defendant Dale Ervin Alexander repeatedly sexually molested his stepdaughter.
He orally copulated her when she was nine years old, sodomized and digitally penetrated
her when she was 11 years old, and later raped her. Defendant threatened to kill her
mother if she told anyone of the abuse. She did not report the abuse to the police until
she was 25 years old.
         Defendant was charged by complaint with one count of continuous sexual abuse of
a child under 14 (Pen. Code, § 288.5, subd. (a)). He waived his right to a preliminary
examination and entered an unconditional plea of no contest. Defendant had prior felony
convictions for corporal injury on a spouse (Pen. Code, § 273.5) and driving under the
influence (Veh. Code, §§ 23152, subds. (a) & (b), 23153, subd. (b)) and numerous
misdemeanor convictions for various offenses including theft (Pen. Code, §§ 484, 488).
He had served two prior prison terms. The probation officer recommended a 16-year
prison term. A psychologist testified for the defense at the sentencing hearing that
defendant had mental health issues and was at low risk for reoffense. The court found
that the multiple aggravating circumstances outweighed the mitigating circumstances,
and it imposed the upper term of 16 years in prison. Defendant timely filed a notice of
appeal challenging only his sentence.
       Appointed appellate counsel has filed an opening brief which states the case and
the facts but raises no issues. Defendant was notified of his right to submit written
argument on his own behalf but has failed to avail himself of the opportunity. Pursuant
to People v. Wende (1979) 25 Cal. 3d 436, we have reviewed the entire record and have
concluded that there are no arguable issues on appeal.
       The judgment is affirmed.




                                             2
                                _______________________________
                                Mihara, J.



WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Bamattre-Manoukian, J.




People v. Alexander
H042099


                                  3
4